DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Informal Status of Claims
The instant claim listing states that claim 5 is “previously presented.”  However, claim 5 was previously withdrawn from prosecution.  For purposes of this action, the Examiner treats claim 5 as being withdrawn.  Appropriate correction is required.  Failure to correct future amendments may cause the amendments to be considered non-compliant. 
Claim Objections
Claim 21 is objected to because of the following informalities: the claim recites any “second user o transfer” on line 16, but should recite “second user to transfer.”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 9, 11, 12, and 21-26 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant invention encompasses a system.  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “In various embodiments, the system disclosed herein enables funds transferred into the system from one or more external funding sources responsive to one or more check deposit actions associated with a mobile device application being executed on a mobile device…In certain embodiments, the system disclosed herein enables a user to initiate the transfer of an amount of funds associated with a physical check presentable at a financial institution by utilizing a mobile device application of a mobile device to capture data associated with the physical check, such as utilizing the mobile device application to capture one or more designated images of the physical check…Following this check capture event (accomplished via a mobile device application) and any subsequent check acceptance event (accomplished via one or more components of the gaming establishment and/or one or more components of an external system, such as one or more components of the user’s financial institution), the system enables the user access to an amount of funds which is based on the amount of funds associated with the physical check” (par. 13).  
Representative claim 1 recites the following (with emphasis):
1. A system comprising: 
a gaming establishment component processor; and
a gaming establishment component memory device that stores a plurality of instructions that, when executed by the gaming establishment component processor, cause the gaming establishment component processor to:
cause a display, by a display device, of a balance of a gaming establishment account associated with a first user;
following access of a camera of a mobile device being granted to a mobile device application of the mobile device, and a plurality of images of a check designating an amount of funds to be drawn from an external checking account associated with the first user and deposited into the gaming establishment account associated with the first user being captured by the camera of the mobile device, cause a display, by the display device, of the qualifying images of the check, and 
independent of any input received from any second user to transfer any amount of funds to the gaming establishment account associated with the first user and responsive to the check being accepted prior to a completion of an amount of time associated with withdrawing the amount of funds designated by the check from the external checking account and based on banking information associated with the check, cause a display, by the display device and based on the amount of funds designated by the check, of a modified balance of the gaming establishment account, wherein at least part of the modified balance of the gaming establishment account is transferrable to an electronic gaming machine to modify a credit balance of the electronic gaming machine independent of any receipt of any physical item associated with any monetary value.

The underlined portions of claim 1 generally encompass the abstract idea, with similar features in claims 9 and 21 (which makes explicit issuing a line of credit).  It is noted that claim 9 does not require features relating to transferring amounts of funds to the gaming establishment account associated with a first user, and does not require features relating to the transfer of a balance to an electronic gaming machine credit balance.  Dependent claims 2, 11, 12, and 22-26 further define the abstract idea(s) by charging a transaction fee and identifying the user making the deposit, employing a credit system which may close a line of credit, scheduling a visit to a gaming establishment and/or hotel, prompting a user to capture check images, and withholding funds from the check.
The claimed abstract idea may be viewed, for example, as: 
a method of exchanging financial obligations (e.g., between a user’s bank account and a casino account) as discussed in Alice Corp. v. CLS Bank and Bilski v. Kappos; 
a fundamental economic practice (e.g., transferring funds between accounts and/or credit and debit records mirroring the balances of parties’ bank accounts) as discussed in Alice Corp. v. CLS Bank; and/or 
a method of organizing human activities (e.g., financial transactions between parties) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
 
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of certain methods of organizing human activity and/or mental activities.  Under prong 2, and as discussed in further detail below, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  Here, the claimed invention is directed to an improvement in the manner of transacting between a mobile device and a casino environment (e.g., a slot machine), but there is no indication that the claims encompass an improvement in the underlying computer technology.  Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a gaming establishment component processor and memory device to execute the abstract idea and a mobile device of a user which can capture an image using its camera.  Claims 1 and 21 additionally include the transfer of funds to a gaming machine such that the credit balance of the electronic gaming machine is modified.  Such features are merely amount to an instruction to apply the abstract idea on generic, functional, and conventional components well-known in the art of wager gaming.
According to the specification, “A ‘gaming system’ as used herein refers to various configurations of: (a) one or more central servers, central controllers, or remote hosts; (b) one or more electronic gaming machines such as those located on a casino floor; and/or (c) one or more personal gaming devices, such as desktop computers, laptop computers, tablet computers or computing devices, personal digital assistants, mobile phones, and other mobile computing devices” (par. 177).  The additional elements therefore encompass a generic and conventional server and mobile phone.  Such elements are well-understood, routine and conventional features because these types of devices have become ubiquitous in modern society. 
The transfer of funds recited in at least some of the claims includes transferring funds to a gaming establishment account, such that the gaming establishment account may transfer funds into an electronic gaming machine’s credit balance independent of any receipt of any physical item associated with any monetary value.  The Examiner notes that a physical item associated with monetary value is required by the invention inasmuch as it requires a check, which is associated with monetary value, to initiate the funds transfer.  The claim therefore appears to mean that no additional physical item is needed (e.g., the player need not insert any coins or bills into the slot machine) beyond the check itself.  The use of electronic funds transfers from an outside account into a casino to be used in a credit balance of a slot machine is a well-understood, routine, and conventional activity in the art of wager gaming.  According to the “TECHNICAL STANDARDS FOR GAMING DEVICES AND ON-LINE SLOT SYSTEMS” adopted by the Nevada Gaming Commission on 5/22/2003, “5. ‘Electronic funds transfer’ means a transfer of funds from an independent financial institution to a gaming device through a cashless wagering system” (p. 1).  The reference further states that “a person may initiate an electronic funds transfer or a wagering account transfer” using “a code” (p. 1 at “4. ‘Debit instrument’”).  The code is interpreted as information entered by the player into the gaming system to identify himself or his account, and is distinct from any physical item as evidenced by the code’s distinction from “a card” or “other device” used as a debit instrument.  Furthermore, the standards for Meters (see 2.040 at page 6) state that “All gaming devices must be equipped with electronic digital storage meters of at least 10 digits capable of displaying the information listed in this section on demand,” including “(k) Electronic Funds Transfer In (EFT In)…The machine must have a meter specifically labeled ‘EFT In’ that accumulates the total value of cashable credits electronically transferred from a financial institution to the machine through a cashless wagering system” (p. 7).  It is noted that these standards have been used for many years prior to the instant invention in the jurisdiction of the state of Nevada, which indicates that they are well-understood, routine, and conventional in the art of casino gaming and meet the factual findings under Berkheimer v. HP. 
Various aspects of a mobile device are also recited by the claims, including a mobile device granting a mobile application access to a camera of the mobile device.  This feature is purely insignificant pre-solution activity, as the invention requires access to the camera to capture check images.  Moreover, this feature is merely a prerequisite for the mobile app because mobile operating systems require granting access to the camera.  The invention does not specify any particular way of granting access to the camera; instead, it is merely meeting the requirements of the underlying, non-inventive mobile operating system.  Several references have been made of record to show that mobile check depositing was well-understood, routine, and conventional activity in the realm of banking and finance.  For example, at least two banking institutions (USAA and WV United Federal Credit Union) began allowing mobile check deposit on iPhones as early as 2009.  However, recording digital images of checks in place of depositing the physical paper checks themselves can be traced to several years earlier.  In particular, the “Check Clearing for the 21st Century Act,” formally known as Public Law 108-100, an act of the 108th Congress (2003) allowed for banks to accept electronic images of checks.
Though there is no requirement to document extra-solution activity under Berkheimer v. HP, documentation has been provided to show app permissions for cameras on mobile devices were known on iPhone and Android devices at least as early as 2014.  
The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. 
As an initial matter, the Examiner notes that while independent claims 1 and 21 have been amended with new limitations, independent claim 9 remains as previously presented.  The Examiner emphasizes that while the grounds of rejection are updated to reflect the new limitations of claims 1 and 21 (and those dependent thereon), the grounds of rejection as applied to claim 9 (and those dependent thereon) have not changed in any material way.
Applicant addresses the grounds of rejection under 35 U.S.C. 101 on pages 7-9 of the Remarks.  
More particularly, Applicant asserts that the use of “a camera of a mobile device that captures qualifying images of a check can hardly be done in the human mind” (p. 7).  The Examiner notes that while certain extra-solution activities are not strictly performed by the human mind, the invention still encompasses an abstract idea that can be done in the mind.  The courts have repeatedly found that appending extra-solution activities to an abstract idea is not sufficient to save a claim from abstraction (“the inability for the human mind to perform each claim step does not alone confer patentability,” FAIRWARNING IP, LLP v. IATRIC SYSTEMS, INC.).
In addition, according to the October 2019 Update on Subject Matter Eligibility, a claim that requires a computer may still recite a mental process (see p. 8).  The October 2019 guidance clearly states that claims can recite a mental process even if they are claimed as being performed on a computer.  This is because, in pertinent part, courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the limitations are not performed entirely in the human mind.  Thus, while the instant claims include recitations of generic computer activity, this alone is not sufficient to demonstrate that a claim does not recite a mental step.
 Applicant further contends that the claims do not include any elements which interact with or otherwise organize any human activities, but does not offer clear support for such a position (see page 7).  The grounds of rejection previously noted that claimed abstract idea may be viewed as a method of exchanging financial obligations (e.g., between a user’s bank account and a casino account); a fundamental economic practice (e.g., transferring funds between accounts and/or credit and debit records mirroring the balances of parties’ bank accounts); and/or a method of organizing human activities (e.g., financial transactions between parties), each of which are discussed in at least Bilski v. Kappos and Alice Corp. v. CLS Bank.  As such, Applicant has not presented a clear argument for why the claims do not recite methods of organizing human activity.
Additionally, it is noted that the claims clearly discuss a user who is effecting a transfer funds between a checking account and a gaming establishment account.  The October 2019 guidance states on pages 4-5 that certain methods of organizing human activity encompass both activity of a single person as well as activity that involves multiple people.  The guidance also states that certain activities between a person and a computer may still fall into the category of certain methods of organizing human activity.  Therefore, the instant claims, which include monetary transactions involving one or more users, are properly construed as certain methods of organizing human activity.
On pages 8-9, Applicant outlines various benefits assertedly created by the claimed invention.  For instance, Applicant states that the user may access non-cash funds from an external account without having to interact with any gaming establishment personnel.  Applicant contends that this improvement minimizes security concerns associated with cash-based transactions, such that gaming establishment personnel need not carry large sums of cash and fewer resources need to be allocated to collect and process cash and service machines that handle cash.  The Examiner notes that while such benefits may arguably flow from a cashless system, such cashless systems were in use long before the instant invention (see TECHNICAL STANDARDS FOR GAMING DEVICES AND ON-LINE SLOT SYSTEMS dating to 2003).  In addition, Applicant states that the invention is beneficial in that it prevents users from needing to visit a physical bank and from passing a physical check “which may function as a disease transmitting vehicle” to a gaming establishment cashier.  Here again, these benefits flow from systems already in place when the invention was effectively filed (see Id. and USAA and WV United Federal Credit Union allowing mobile check deposit on iPhones as early as 2009 and “Check Clearing for the 21st Century Act,” formally known as Public Law 108-100, an act of the 108th Congress (2003) allowing for banks to accept electronic images of checks).  
On balance, the asserted benefits do not come from any inventive technological or technical improvement of the instant invention.  Rather, these benefits flow from the use of extra-solution and/or well-understood, routine, and conventional technology or technological environments.  The Federal Circuit has warned, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter” (see FAIRWARNING, citing Bancorp Servs.).  In the same way, the fact that the known computer and camera phone systems of the instant claims arguably improve the efficiency of transferring funds, this does not materially alter the patent eligibility of the claimed subject matter (see FAIRWARNING, “Simply requiring computer implementation of an otherwise abstract-idea process, as FairWarning would require of the claim, does not make the claims patent eligible”).
As noted in previous actions, the claimed invention is directed to an abstract idea in the form of financial transactions between parties, executed on generic and conventional computing devices.  There is not any indication that the invention provides a technological solution to a technical problem.  Rather, the claimed invention merely recites a technological environment in which the abstract idea is to be practiced.  
In light of the above analysis, the claimed invention fails to demonstrate patent eligibility.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715